DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, in the reply filed on June 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,222,791, hereafter Pat’791, in view of Ho (US 2018/0130759. 

Regarding claim 1, the board of the claims 1-18 of Pat’791, discloses a printed wiring board, comprising: a resin insulating layer (line 1-2); a metal post formed in the resin insulating layer and protruding from a first surface of the resin insulating layer (line 3-5); a conductor layer formed on a second surface of the resin insulating layer on an opposite side with respect to the first surface of the resin insulating layer (line 6-8); and a via conductor formed in the resin insulating layer such that the via conductor is penetrating through the resin insulating layer and connecting the metal post and the conductor layer (line 9-11), wherein the metal post has a protruding portion protruding from the first surface of the resin insulating layer and an embedded portion connected to the protruding portion and embedded in the resin insulating layer such that the protruding portion does not extend onto the resin insulating layer (the claims of Pat’791 does not disclose the protruding portion on the surface of the resin insulating. Additionally, obvious as disclosed by Ho. Ho, figure 4 and 6, discloses metal post in the insulating layer 24, not extending on the surface of the insulating layer, including the unevenness on the upper surface, as well as, the side surface to enhance the adhesiveness, paragraph 0033 and 0035. Also, it appears from the figure, the unevenness on the metal post above the surface is smaller than that of the metal post embedded in the resin layer), and the metal post has an upper surface and a side surface such that the side surface of the metal post has unevenness including a first unevenness formed on a side surface of the protruding portion and a second unevenness formed on a side surface of the embedded portion and having a size that is larger than a size of the first unevenness (obvious as disclosed at line 13-30, and further obvious to have upper portion to have smoother / smaller roughness than that on the embedded surfaces, to facilitate better plating of the thin corrosion resistant layer on the upper surface, not embedded in the resin, than the side surface embedded in the resin, which need coarse surface).

Regarding claim 2, the modified board of claims of Pat’791 further discloses wherein the protruding portion and the embedded portion are integrally formed (obvious as disclosed by claim 1).

Regarding claim 3, the modified board of claims of Pat’791 further discloses wherein the metal post has a lower surface on an opposite side with respect to the upper surface such that the via conductor reaches the lower surface and that the upper surface is configured to mount an electronic component thereon (obvious as disclosed by claim 2).

Regarding claim 4, the modified board of claims of Pat’791 further discloses wherein the metal post has a corrosion resistant layer formed on the upper surface of the metal post (obvious as disclosed by claim 3).

Regarding claim 5, the modified board of claims of Pat’791 further discloses a solder bump formed on the corrosion resistant layer (obvious as disclosed by claim 4).

Regarding claim 6, the modified board of claims of Pat’791 further discloses wherein the upper surface of the metal post has a third unevenness such that the size of the second unevenness is larger than a size of the third unevenness (obvious in view of claim 1, and further obvious to have upper surface smoother / smaller roughness than that on the side surfaces, to facilitate better plating of the thin corrosion resistant layer on the upper surface, the side surface come in contact with resin, which need coarse surface).

Regarding claim 7, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that a thickness of the embedded portion is substantially equal to a thickness of the second conductor layer (obvious as disclosed by claim 11).

Regarding claim 8, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that a height of the protruding portion between the upper surface of the metal post and the first surface of the resin insulating layer is 3 µm or more (obvious as disclosed by claim 6).
Regarding claim 9, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that the height of the protruding portion is 10 µm or less (obvious as disclosed by claim 7).

Regarding claim 10, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that a cut cross section of the metal post cut along a plane perpendicular to the upper surface has a distance between a first side wall and a second side wall gradually decreasing from the first surface of the resin insulating layer toward the lower surface of the metal post (obvious as disclosed by claim 8).

Regarding claim 11, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that the first side wall and the second side wall are bent from the upper surface of the metal post toward the first surface of the resin insulating layer (obvious as disclosed by claim 10).

Regarding claim 12, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that a gap is formed between a side surface of the embedded portion and the resin insulating layer (obvious as disclosed by claim 1).

Regarding claim 13, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that the protruding portion is formed to have a maximum diameter at a position on the first surface of the resin insulating layer (obvious in view of claim 8).

Regarding claim 14, the modified board of claims of Pat’791 further discloses wherein the metal post has a lower surface on an opposite side with respect to the upper surface such that the via conductor reaches the lower surface and that the upper surface is configured to mount an electronic component thereon (obvious as disclosed by claim 2).

Regarding claim 15, the modified board of claims of Pat’791 further discloses wherein the metal post has a corrosion resistant layer formed on the upper surface of the metal post (obvious as disclosed by claim 3).

Regarding claim 16, the modified board of claims of Pat’791 further discloses a solder bump formed on the corrosion resistant layer (obvious as disclosed by claim 4).

Regarding claim 17, the modified board of claims of Pat’791 further discloses wherein the upper surface of the metal post has a third unevenness such that the size of the second unevenness is larger than a size of the third unevenness (obvious as applied to claim 6 above).

Regarding claim 18, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that a thickness of the embedded portion is substantially equal to a thickness of the second conductor layer (obvious as disclosed by claim 11).

Regarding claim 19, the modified board of claims of Pat’791 further discloses wherein the metal post is formed such that a height of the protruding portion between the upper surface of the metal post and the first surface of the resin insulating layer is in a range of from 3 µm to 10 µm (obvious as disclosed by claims 6 and 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko (US 2015/0008020), figure 6A, discloses a metal post with an uneven surfaces.
Ouchi (US 2012/0006592), figure 1, discloses a metal post with uneven upper surface (paragraph 0077).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847   
                                                                                                                                                                                          IBP / August 25, 2022